HEDRICK, Judge.
Defendant assigns as error the trial court’s conclusion that defendant had the duty to support Susan Leigh Taylor “until she attains the age of 21 years or is otherwise emancipated,” and the award of an attorney’s fee to plaintiff’s counsel for his services in defense of the motion.
In denying the motion, the trial judge apparently relied on our decision in Shoaf v. Shoaf, filed 26 April 1972 and reported in 14 N.C. App. 231, 188 S.E. 2d 19. However, our decision was reversed by the Supreme Court in an opinion filed 15 November 1972 and reported in 282 N.C. 287, 192 S.E. 2d 299. In Shoaf, the consent judgment provided that the father would pay child support “until such time as said minor child reaches his majority or is otherwise emancipated.” The Supreme Court held that even though the consent judgment was entered prior to the enactment of G.S. 48A, the father’s legal obligation to support his son ceased when the son attained his majority, age 18. G.S. 48A.
In the present case the consent order, which was entered prior to the enactment of G.S. 48A, merely provides that the defendant agrees to pay “child support” at the rate of $80.00 monthly for each child. It was stipulated that Susan Leigh Taylor became 18 years of age on 26 August 1972. Clearly, the defendant’s legal obligation to contribute to her support ceased when she obtained her majority, which is age 18. Likewise, any obligation the defendant might have had to pay legal expenses incurred by the plaintiff in employing counsel to secure support for defendant’s minor daughter, Andrews v. Andrews, 12 N.C. App. 410, 183 S.E. 2d 843 (1971), also ceased when the daughter reached age 18. Crouch v. Crouch, 14 N.C. App. 49, 187 S.E. 2d 348 (1972), cert. denied, 281 N.C. 314 (1972). Thus, the trial court erred in concluding that the defendant had *722the duty to support Susan Leigh Taylor “until she attains the age of 21 years or is otherwise emancipated”; and even though it is evident plaintiff’s attorney rendered valuable legal services to plaintiff, the trial court was without authority to order the defendant to pay such expenses.
For the reasons stated the order appealed from is
Reversed.
Judges Campbell and Graham concur.